FILED
                              NOT FOR PUBLICATION                            NOV 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISRAEL CARDONA,                                   No. 08-75194

               Petitioner,                        Agency No. A097-895-278

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Israel Cardona, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

       We reject Cardona’s claim that he is eligible for asylum and withholding of

removal based on his anti-gang political opinion or membership in a particular

social group. See Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009)

(concluding young Salvadoran men who are recruited by gangs and refuse to join

is not a social group, and refusal to join gangs is not a political opinion);

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Accordingly, because Cardona failed to demonstrate he

was or will be persecuted on account of a protected ground, we deny the petition as

to his asylum and withholding claims. See Barrios v. Holder, 581 F.3d 849, 856

(9th Cir. 2009).

      Substantial evidence supports the agency’s denial of CAT relief because

Cardona failed to show it is more likely than not that he would be tortured if


                                            2                                    08-75194
returned to El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th

Cir. 2008).

      Cardona’s due process contention regarding the BIA’s issuance of a

streamlined decision is not supported by the record. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

      PETITION FOR REVIEW DENIED.




                                          3                                 08-75194